                         Case 17-12307-BLS                     Doc 2393    Filed 05/06/19   Page 1 of 14



                                       IN THE UNITED STATES BANKRUPTCY COURT
                                            FOR THE DISTRICT OF DELAWARE


                                                                     )
In re:                                                               )            Chapter 11
                                                                     )            Case No. 17-12307 (BLS)
M & G USA CORPORATION, et al.,                                       )
                                                                     )
                             Debtors.                                )            Re: Docket Nos. 1555; 2274; 2286;
                                                                     )            2246; 2279; 2280; 2281; 2282; 2283;
                                                                     )            2284; 2285; 2291; 2349
                                                                     )
                                                                     )
 

Jeffrey R. Waxman, Esquire                                                        J. Kate Stickles, Esquire
Morris James LLP                                                                  David R. Hurst, Esquire
500 Delaware Avenue, Suite 1500                                                   Cole Schotz P.C.
Wilmington, DE 19801                                                              500 Delaware Avenue, Suite 1410
                                                                                  Wilmington, DE 19801
Counsel for the Construction Lienholder
Group                                                                             -and-

Hannah Mufson McCollum, Esquire                                                   Daniel J. Merrett, Esquire
U.S. Department of Justice                                                        Jones Day
Office of the U.S. Trustee                                                        1420 Peachtree Street, N.E.,
J. Caleb Boggs Federal Building                                                   Suite 800
844 King Street, Suite 2207                                                       Atlanta, GA 30309
Wilmington, DE 19801
                                                                                  Counsel for the M&G Corporation
Office of the United States Trustee                                               Litigation Trust




                                                                  OPINION1

              Before the Court is the Motion of the Construction Lienholder Group for Allowance and

Payment of Administrative Expense for Substantial Contribution [Docket No. 1555]. By this


                                                            
1
 This Opinion constitutes the Court's findings of fact and conclusions of law, as required by the Federal Rules of
Bankruptcy Procedure. See Fed. R. Bankr. P. 7052, 9014(c).

                                                                      1 
 
                         Case 17-12307-BLS                     Doc 2393    Filed 05/06/19   Page 2 of 14



Motion, the Construction Lienholder Group2 seeks allowance and payment of professional fees

and expenses in the aggregate amount of $1,591,036.86.3 The Construction Lienholder Group

contends that it provided a “substantial contribution” in this case within the meaning of 11

U.S.C. § 503(b)(3)(D) in representing the interests of hundreds of creditors asserting mechanic’s

lien claims against the Debtors’ Corpus Christi Plant. The Substantial Contribution Motion is

supported by a number of mechanic’s lien claimants, see Docket Nos. 2279; 2280; 2281; 2282;

2283; 2284; 2285; and 2291; and is opposed by the post-confirmation Litigation Trust and the

United States Trustee. For the reasons that follow, the Court will grant the Substantial

Contribution Motion.

                                                               BACKGROUND

              M & G USA Corporation and its affiliates (hereinafter “the Debtors”) were producers of

polyethylene terephthalate resin (“PET”) and one of its precursors, purified terephthalic acid

(“PTA”). First Day Declaration of Dennis Stogsdill [Docket No. 3 at ¶ 8]. PET is a product used

in the manufacture of plastic bottles and other plastic packaging. Id. In April of 2013, the

Debtors began construction on a manufacturing plant in Corpus Christi, Texas, which was

intended to be the largest production facility of its kind in the world (the “Corpus Christi Plant”

or the “Plant”). Id. at ¶ 9. The Corpus Christi Plant was designed to be a vertically integrated

plant, capable of manufacturing both PET and PTA on a single line. When construction began on

the Corpus Christi Plant in 2013, the expected completion date was December of 2015. Id.




                                                            
2
    Capitalized terms are defined infra.
3
    This figure represents the final aggregate amount requested in a supplement [Docket No. 2246] to the Motion.

                                                                      2 
 
             Case 17-12307-BLS          Doc 2393         Filed 05/06/19   Page 3 of 14



Unfortunately, the record reflects that construction of the Plant was greatly delayed and far over

budget, with catastrophic consequences for the Debtors.

       On October 30, 2017, the Debtors filed for Chapter 11 protection. [Docket No. 1]. The

Corpus Christi Plant remained substantially incomplete as of the Petition Date. First Day

Declaration at ¶ 10. The Debtors claimed to be facing substantial liquidity concerns brought on,

in large part, by delays in the Plant’s completion. Id. at ¶¶ 10-11. The projected costs of the

Plant’s completion had more than doubled in the four years since the Plant began construction,

increasing from $1.1 billion to nearly $2.4 billion. Id. at ¶ 39. In addition to the debt incurred for

ballooning construction costs, the Debtors were not obtaining any revenue from the Plant to

service existing debt, since the Plant remained uncompleted and inoperable. Id. at ¶ 11.

       In their First Day Declaration, the Debtors pointed to multiple factors contributing to the

years-long construction delay: labor costs had been underestimated; design and technical

problems necessitated changes; and damage and disruption from Hurricane Harvey had further

impacted the project. Id. at ¶¶ 10; 39. Most significant for this proceeding, though, the Debtors

reported that they were engaged in “disputes with [Debtors’] prior engineering, procurement and

construction firms” which ultimately led to hundreds of millions of dollars in mechanic’s liens

being filed against the Corpus Christi Plant. Id.

       Some, but not all, of those mechanic’s lienholders formed an ad hoc committee soon after

the Petition Date in order to participate in the bankruptcy proceedings (the “Construction

Lienholder Group” or the “CLG”). The membership of the CLG has varied throughout the

proceedings, and has not at any point comprised the universe of all mechanic’s lienholders.

[Docket No. 2274 at ¶ 1]. Instead, it has consisted of a number of lienholders and claimed to

represent the interests of all lienholders who were similarly situated. Id. To assist it with its



                                                    3 
 
                         Case 17-12307-BLS                     Doc 2393    Filed 05/06/19   Page 4 of 14



work, the CLG retained counsel, Morris James LLP, as well as Province, Inc., a financial

advisory firm.

              The CLG filed a motion seeking to be appointed as an official committee pursuant to 11

U.S.C. § 1102(a) approximately a month after the Debtors filed their petitions. [Docket No. 246].

That motion was opposed by the Debtor, the Unsecured Creditor’s Committee, and the Debtors’

senior lenders. After an extensive hearing, the Court denied the motion, declining to allow the

CLG to operate as an official committee. Transcript of December 11, 2017 Hearing

[Docket No. 461 at 118-21]. Ruling from the bench, the Court found that the appointment of an

official committee to represent the interests of the mechanic’s lienholders was not warranted

given the relevant facts. In so ruling, the Court noted the heavy burden imposed by 11

U.S.C. § 1102(a) and applicable case law for the appointment of additional official committees.

Id. Additionally, the Court expressed reservations about the propriety or wisdom of appointing

an official committee to represent the interests of a group of putatively secured creditors. Id.

After that decision, the CLG remained active throughout the duration of the Debtors’ Chapter 11

proceedings as an ad hoc committee.4

              The Debtors’ cases were contentious from the outset. The record reflects that the Debtors

entered bankruptcy short on cash and saddled with a partially-built (and non-revenue-producing)

plant. First Day Declaration at ¶¶ 10-11. Secured and unsecured creditors, including the CLG,

vigorously engaged with the Debtors to protect their interests in hopes of obtaining a recovery

that seemed far from assured.

              The Debtors pursued a sale and marketing process for the Corpus Christi Plant that

yielded expressions of interest from several potential buyers. Each of those buyers, of course,


                                                            
4
    See, e.g., Docket Nos. 257; 341; 380; 684; 685; 686; 824; 825; 995; 1113; 1199; 1238; 1920; 2127.

                                                                      4 
 
             Case 17-12307-BLS          Doc 2393       Filed 05/06/19    Page 5 of 14



demanded the “free and clear” protections available under Bankruptcy Code § 363(f) and sought

to acquire the Plant without the massive liens (mechanic’s and otherwise) that had been filed

against it. The record reflects that the sale process led to a successful auction and ultimately to

Court approval and closing of a sale of the Corpus Christi Plant for consideration of

approximately $950 million. [Docket No. 1251 at ¶ 7]. The sale also provided for an escrow of

certain proceeds in the amount of approximately $230 million that would be available to pay

allowed claims of mechanic’s lien claimants. Id. at ¶ 15. The record further reflects that the

mechanic’s lien claimants and the Debtors’ senior lenders released their liens on the Corpus

Christi Plant as part of the closing of the sale to Corpus Christi Polymers LLC. See Sale Order

[Docket No. 1300 at 9-11].

       Following the closing of the sale, the Debtors drafted and proposed a plan and a

disclosure statement. In broadest terms, the plan contemplated creation and funding of the

litigation trust on a post-confirmation basis, and also provided for administration of the

approximately $230 million escrow fund for mechanic’s lien claimants. The record reflects that

the CLG objected to both the disclosure statement and later to the confirmation of the plan on the

ground that the Debtors had not provided for or articulated specific procedures for dealing with

the mechanic’s lien claimants. The CLG noted that the settlement agreement reached in the

context of the sale of the Corpus Christi Plant required the establishment of claims

administration procedures, and the Debtors essentially stated little more in the Plan than that

these procedures would be determined at a later point. The Court overruled the CLG’s objections

to the disclosure statement, noting that the escrowed funds were safe from dissipation and that

the interests of all stakeholders, including the mechanic’s lien claimants, would not be served by

delaying plan confirmation. November 5, 2018 Hearing Transcript [Docket No. 2046 at 80-83].



                                                  5 
 
             Case 17-12307-BLS         Doc 2393       Filed 05/06/19    Page 6 of 14



       In the initial balloting on the plan, holders of claims in Class 4 (which included

mechanic’s lien claimants) voted overwhelmingly to reject the plan. [Docket No. 2144-1 at 2].

Separately, the CLG and numerous individual mechanic’s lien claimants filed objections to plan

confirmation. Id. The Court did not address the CLG’s objection to the confirmation of the Plan,

however, because it was settled consensually shortly before the Plan confirmation hearing. The

record reflects that a number of a mechanic’s lienholders entered into a consensual settlement

regarding the contents of the plan [Docket No. 2144] which was filed with the Court on the day

of, but prior to, the Court’s order confirming the plan. [Docket No. 2146]. That settlement, which

the record indicates was brokered largely between the Debtors and the CLG, resulted in the

withdrawal of confirmation objections and the switch of rejecting ballots to accepting ballots in

Class 4, providing for that class’s acceptance of the plan. [Docket No. 2144-1 at 2].

       The CLG has filed the Motion of the Construction Lienholder Group for Allowance and

Payment of Administrative Expense for Substantial Contribution [Docket No. 1555] (the

“Substantial Contribution Motion”). By the Substantial Contribution Motion, the Construction

Lienholder Group requests that this Court enter an order allowing it an administrative claim in

the amount of $1,166,297.08 pursuant to 11 U.S.C. §§ 503(b)(3) and (4). As discussed more

fully below, this sum represents the fees and costs of Morris James LLP and Province, Inc. in

representing the CLG. Objections to the Substantial Contribution Motion were filed by the

M & G Corporation Litigation Trust (a successor to the Debtor) [Docket No. 2274] and by the

United States Trustee [Docket No. 2286]. A hearing was held on April 11, 2019, following

which the Court took the matter under advisement. This matter is ripe for disposition.




                                                 6 
 
             Case 17-12307-BLS         Doc 2393       Filed 05/06/19    Page 7 of 14



                                JURISDICTION AND VENUE

       Venue in this District and Court is proper pursuant to 28 U.S.C. §§ 1408 and 1409.

Jurisdiction over this matter is proper pursuant to 28 U.S.C. § 1334(b). This is a core proceeding

under 28 U.S.C. §§ 157(b)(2)(A) and (B).

                                          DISCUSSION

       A. Legal Standard

       An ad hoc committee may be awarded an administrative claim for the “actual, necessary”

expenses incurred in making a “substantial contribution” to a case under Chapter 11. 11 U.S.C.

§§ 503(b)(3)-(4). An ad hoc or unofficial committee that is found to have an administrative claim

for substantial contribution may also be awarded an administrative claim for “reasonable

compensation” for its professionals, as well as for any “actual, necessary expenses” that they

incur. 11 U.S.C. §§ 503(b)(3)-(4). Allowance of professional fees under section 503(b)(4) is

therefore contingent upon establishing a claim under section 503(b)(3)(D).

       A party seeking an award of administrative expenses has the burden of proving its claim

by a preponderance of the evidence. In re FF Holdings Corp., 343 B.R. 84, 86-87 (D. Del.

2006). Creditors seeking an award of administrative expenses are, in particular, “presumed to be

self-interested unless they establish that their actions are designed to benefit others who would

foreseeably be interested in the estate.” Lebron v. Mechem Fin. Inc., 27 F.3d 937 at 946 (3d Cir.

1994). To overcome this presumption, the movant must offer “something more than self-serving

statements regarding its involvement in the case.” In re Worldwide Direct, Inc., 334 B.R. 112,

123 (Bankr. D. Del. 2005). “Corroborating testimony by a disinterested party… has proven to be

a decisive factor in awarding compensation.” In re KiOR, Inc., 567 B.R. 451, 459 (D. Del. 2017).

However, disinterested testimony is not an exclusive predicate for a finding of substantial



                                                 7 
 
               Case 17-12307-BLS        Doc 2393       Filed 05/06/19    Page 8 of 14



contribution. In re Deval Corp., 592 B.R. 587, 599 (Bankr. E.D. Pa. 2018). “[A] court may take

into account its first-hand observance of the services provided throughout the entire chapter 11

case in determining whether an applicant has demonstrated that it made a substantial contribution

to the case.” Id.; see also In re Ocean Blue Leasehold Prop., LLC, 414 B.R. 798, 809 (Bankr.

S.D. Fla. 2009).

       The Bankruptcy Code does not define “substantial contribution,” but nearly all courts and

the leading bankruptcy treatise agree that the contribution must provide “tangible, clearly

demonstrable benefits to the estate.” 5 Collier on Bankruptcy, ¶ 503.10[a] (Alan N. Resnick &

Henry J. Sommer eds., 15th ed. 2015) (collecting cases). As with all of the Bankruptcy Code's

priority statutes, section 503(b)(3) is strictly construed to keep administrative expenses to a

minimum. In re Columbia Gas Sys., Inc., 224 B.R. 540, 548 (Bankr. D.Del. 1998). A bankruptcy

court may find that an ad hoc committee has made a substantial contribution to a chapter 11 case

“if and only if the [committee’s] services directly and materially contributed to the

reorganization.” Lebron v. Mechem Fin. Inc., 27 F.3d at 944. Such actions must have “been

undertaken absent an expectation of reimbursement from the estate.” Id.

       While the phrase “substantial contribution” does not lend itself to a set of exacting

criteria, a well-developed body of case law teaches that the sort of contribution that reaches the

substantial threshold is exceedingly narrow: extensive and active participation alone does not

qualify, In re Bayou Grp., LLC, 431 B.R. 549, 556 (Bankr. S.D.N.Y. 2010), services that are

duplicative of other estate professionals are insufficient, In re Worldwide Direct, Inc., 334 B.R.

at 134; and activities that primarily further the movant's self-interest do not suffice, Lebron, 27

F.3d at 944.




                                                  8 
 
             Case 17-12307-BLS         Doc 2393       Filed 05/06/19    Page 9 of 14



       As this Court has noted, “expected or routine activities in a chapter 11 case—such as

encouraging negotiation among parties, commenting and participating in successful plan

negotiations, and reviewing documents—generally do not constitute a substantial contribution.”

In re RS Legacy Corp., No. 15-10197 (BLS), 2016 WL 1084400, at *4 (Bankr. D. Del. Mar. 17,

2016) (slip copy). However, some arguably “expected or routine” activities may, depending on

the circumstances, “confer a significant and demonstrable benefit upon the reorganization

process.” In re U.S. Lines, Inc., 103 B.R. 427, 430 (Bankr. S.D.N.Y. 1989) (emphasis added).

Reorganizations that proceed with a minimum of litigation keep costs low and hasten

reorganizations. See In re FF Holdings Corp., 343 B.R. at 87; In re 1250 Oceanside Partners,

519 B.R. 802, 808 (Bankr. D. Haw. 2014). For example, a creditor may ensure the consensual

confirmation of plan by persuading a key creditor to withdraw its objection to confirmation. In re

FF Holdings Corp., 343 B.R. at 87. Similarly, ensuring that key parties to a reorganization are

content with their treatment during a sale or under a plan may “obviate[] further litigation and,

perhaps, [avoid] a denial of plan confirmation,” In re 1250 Oceanside Partners, 519 B.R. at 808,

allowing the estate to “avoid the potential losses that could have resulted from a delay” in the

issuance of a sale order or a plan's confirmation. In re FF Holdings Corp., 343 B.R. at 87.

Therefore, in some limited circumstances, creditor activities which result in meaningful

settlements and a consensual process may constitute a substantial contribution to reorganization.

       B. The Parties’ Positions

       The CLG contends that it has carried its evidentiary burden under 11 U.S.C.

§ 503(b)(3)(D) to warrant allowance of its request on the threshold ground that it materially

aided in both the sale and the plan process. The CLG stresses that the prospects for a sale would

have been dim at best if scores or hundreds of mechanic lien claims remained to be litigated, and



                                                 9 
 
                        Case 17-12307-BLS                      Doc 2393     Filed 05/06/19   Page 10 of 14



its direct engagement with the Debtors as well as with potential buyers facilitated a consensual

resolution by offering counterparties a single point of contact for dialogue. Additionally, the

CLG notes that it satisfies the Lebron standard in that it continued to provide valuable services in

the case even after denial of its motion to be appointed as an official committee, thus

demonstrating that it was not acting in expectation of payment from the estate.

              The M & G Litigation Trust opposes the Substantial Contribution Motion on several

grounds. First, the Trust notes that the mechanic’s lien creditors are slated to receive a full

recovery. Given that, the Trust contends that payment of an additional $1.6 million to these

claimants (which presumably cuts into unsecured creditor recoveries) constitutes a windfall.

Additionally, the Trust contends that the CLG actually cost the estate significantly given the

amount of litigation and motion practice pursued by the CLG. The Trust further asserts that no

substantial contribution was conferred here because the Debtors were always prepared to protect

the interests of mechanic’s lienholders. Rather than acting to resolve existing issues, then, the

Trust asserts that the CLG “stood [mechanic’s lienholders] up in order to create” opposition to

Plan confirmation and then “[cut] a deal” to resolve issues that the CLG created. April 11, 2019

Hearing Transcript [Docket No. 2381 at 59]. Finally, and relatedly, the Trust argues that the

CLG’s role in the confirmation of a consensual plan was unimportant, because the cooperation of

the mechanic’s lienholders with plan confirmation was unimportant. In a nutshell, the Trust

contends that the CLG engaged in expensive motion practice and litigation in exchange for

benefits that were either trivial or effectively already on the table.5




                                                            
5
 The U.S. Trustee’s objection [Docket No. 2286] centered on the CLG’s failure to provide sufficient evidentiary
support for the Substantial Contribution Motion, such as detailed billing reports or invoices. The Court finds the
CLG’s supplemental filings [Docket Nos. 2246; 2349] adequately address the U.S. Trustee’s objection.

                                                                      10 
 
              Case 17-12307-BLS          Doc 2393        Filed 05/06/19   Page 11 of 14



          C. Analysis

          It is not meaningfully in dispute that the multitude of entities holding mechanic’s liens

against the Debtors’ Corpus Christi Plant were important players in this restructuring. As noted

in the Debtors’ first day filings, the construction liens encumbering the Corpus Christi Plant were

identified by the Debtors as a significant factor in the liquidity crisis which motivated the

Debtors’ filing. [Docket No. 3 at ¶¶ 10-11]. Mechanic’s liens are creatures of state law and may

often be senior to other security interests. In this case, the parties holding mechanic’s liens

against the Corpus Christi Plant alleged they were senior to all other creditors. Given their

position as putative senior secured creditors, it is beyond cavil that the mechanic’s lienholders

were a significant constituency to this reorganization. The question is, thus, whether the ad hoc

committee formed by some of those key players “foster[ed] and enhance[d] … the process of

reorganization” to the extent necessary to constitute a “substantial contribution.” Lebron, 27 F.3d

at 944.

          The Court finds that the CLG provided a substantial contribution to this case by

demonstrably and materially facilitating the process of reorganization. The CLG played a

particularly significant role in at least two points in these proceedings. First, it negotiated for an

additional $32 million cushion in the DIP Facility’s lienholder reserve. Id. at ¶ 5. The

negotiations that led to that reserve ultimately allowed for the sale of substantially all of the

Debtors’ assets free and clear from the claims of mechanic’s lienholders. Mechanic’s liens, like

all liens, may pass through bankruptcy unaffected in certain circumstances. Without the

cooperation of the lienholders, the existence of pre-bankruptcy liens may have served to

discourage potential purchasers who were interested in reaping the benefits of a bankruptcy sale.

In this case, the M & G Litigation Trust has acknowledged at several points that the number and



                                                   11 
 
             Case 17-12307-BLS         Doc 2393        Filed 05/06/19   Page 12 of 14



complexity of these liens would make it challenging for a potential purchaser to determine the

actual effect or liability outstanding, should that buyer not have the protections of a broad sale

order. [Docket No. 1075-3 at ¶¶ 8-12].  

         The second significant role played by the CLG was in facilitating the consensual

confirmation of the Plan. The Court finds that this is a significant consideration weighing in

favor of a finding that the CLG made a “substantial contribution” to these cases. The CLG

facilitated and encouraged the negotiations that led to a settlement between mechanic’s

lienholders and other economic stakeholders, and, ultimately, to the consensual confirmation of a

plan. [Docket No. 2274 at ¶ 19]. The CLG’s representation and the settlement it reached with

other interested parties—described by the M & G Litigation Trust in its objection—smoothed the

reorganization process at a key moment. [Docket No. 2274 at ¶ 5]. On the eve of the

confirmation hearing, the class of mechanic’s lienholders were almost unanimously opposed to

the plan’s confirmation, but ultimately, that class voted in favor of the plan. [Docket No. 2285 at

3]. Because they had negotiated for a sufficient reserve for mechanic’s lienholders, and by

settling avoidance actions against those same lienholders, the CLG provided those parties with

little reason to oppose a consensual settlement and plan confirmation—a major boon to the

estate, and by no means “largely beside the point,” as alleged by the Trust. [Docket No. 2274 at

¶ 22].

         The Court also finds that the CLG generally eased the burden upon the estate by

providing a valuable coordinating function for the mechanic’s lienholders, who were represented

by various counsel and primarily based in Texas. As described by the Debtors, simply

identifying and contacting all of the mechanic’s lienholders was an arduous task. [Docket No.

1075 at ¶ 12]. The Debtors’ successor-in-interest, the M & G Litigation Trust, asserts in its



                                                 12 
 
            Case 17-12307-BLS         Doc 2393        Filed 05/06/19   Page 13 of 14



objection that at the commencement of this case, the members of the CLG were facing a chaotic

and challenging alternative to restructuring. [Docket No. 2274 at ¶ 2]. The Litigation Trust points

out that the members of the CLG would have faced “inevitable litigation…among each other”

had the Debtors not commenced these cases. Id. The Court largely agrees, but finds that this fact

increases the value of the coordination that the CLG provided, given that inter-lienholder

disputes did not play a meaningful role in the reorganization proceedings, at least in open Court.

       Furthermore, the record supports a finding that the CLG committee undertook its actions

without expectation of compensation, a factor that weighs in favor of a finding of “substantial

contribution.” See Lebron, 27 F3d. at 944. As described above, before undertaking the bulk of its

work in these cases, the CLG sought—but was denied—status as an official committee.

Transcript of December 11, 2017 Hearing [Docket No. 461 at 118-21]. While the standard for an

official committee is obviously different from the standard for substantial contribution under the

Code, see 11. U.S.C. §§ 503 and 1102, the Court finds the fact that CLG’s actions were taken

after the Court’s denial of official committee status to be evidence that CLG had no expectation

of compensation. Taken together, the facts support a finding that CLG provided a “substantial

contribution” to these cases.

       Having determined that the CLG has provided a “substantial contribution” under

section 503(b)(3)(D) the Court turns now to the standard for professional compensation found in

section 503(b)(4). That statute permits the Court to allow administrative expense claims for

attorneys and accountants who have provided services to a committee making a “substantial

contribution” under section 503(b)(3)(D). The Court may allow a claim for an amount that

reflects “reasonable compensation for professional services rendered by an attorney or an

accountant…based on the time, the nature, the extent, and the value of such services, and the cost



                                                13 
 
                        Case 17-12307-BLS                      Doc 2393     Filed 05/06/19   Page 14 of 14



of comparable services other than in a case under this title” as well as for “reimbursement for

actual, necessary expenses incurred by such attorney or accountant.” 11 U.S.C. § 503(b)(4).

              When considering whether the requirements of section 503(b)(4) have been met, the

Court considers the fee and expense information that has been provided by the Movants. [Docket

Nos. 2246; 2349]. The Court also takes notice of CLG’s participation in the bankruptcy case,

both by its numerous filings and its participation in various hearings before the Court.6 The

record before the Court today provides a sufficient factual basis for the Court to find that the

compensation and expenses requested by the CLG in the Substantial Contribution Motion meet

the section 503(b)(4) standard, and therefore an administrative claim in favor of CLG in the

amount requested by the Substantial Contribution Motion is justified and will be approved.

                                                                CONCLUSION

              For the reasons above, the Court hereby GRANTS the CLG’s Motion for Allowance and

Payment of Administrative Expense for Substantial Contribution [Docket No. 1555] as

supplemented [Docket Nos. 2246; 2349]. The parties are requested to confer and provide the

Court with a form of order consistent with this opinion within seven (7) days.




                                                                             By the Court:

Dated: May 6, 2019




                                                                             BRENDAN LINEHAN SHANNON
                                                                             UNITED STATES BANKRUPTCY JUDGE



                                                            
6
    See, e.g., Docket Nos. 257; 341; 380; 684; 685; 686; 824; 825; 995; 1113; 1199; 1238; 1920; 2127.

                                                                      14 
 
